Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
This Final Office Action is in response to Application Serial 17/155,191. In response to the Examiner’s action filed on 03/24/2022, Applicant filed amendments on 05/13/2022.  Claims 1-20 are pending in this application.   


Information Disclosure Statement
The Applicant did not file an information disclosure statement (IDS).

Response to Amendments
Claims 1-20 are pending in this application. The claims 1, 12 and 20 are amended.

The amendments to claims 1-20 are not persuasive. The claims 1-20 are rejected under 35 U.S.C. 101, see below.

The amendments to claims 1-20 are not persuasive. The claims 1-20 are rejected under 35 U.S.C. 103, see below.

Response to Arguments
Claim Rejections under 35 U.S.C. 101
On pages 7-9, Applicant traverses, “… the claims are directed to the abstract grouping of mathematical calculations and thus are directed to an abstract idea … user configuration tasks may be completed while server operations are performed in the background… this may reduce the overall time for service instance creation and configuration as it may allow at least some the require user configuration tasks to be completed while waiting for server operations to complete rather than merely expending that time with the user waiting … an estimated time to complete one or more server operations is calculated. … one or more configuration tasks to be complete for configuring the service instance are then determined based on the estimated time to complete the one or more server operations … to complete the one or more server operations. The one or more user configurations task are then presented to the user for completion while the one or more server operations are performed simultaneously. … this required action by a processor that cannot be practically applied in the mind … not only is the processor required to complete server operations, the user configuration tasks relate to the configuration of the service instance and thus complete of the user … Applicant respectfully submits that Applicant’s claimed subject matter is eligible because it does not recite a judicial exception … ” and “… Applicant’s claimed subject matter as a whole improves on conventional systems and methods for creating a service instance … these improvements are clearly detailed in the specification as originally filed: the specification outline various shortcomings of the state of the art … reference paragraphs [002] to [004] and [034] to [035] of the subject application and explains …. The claimed subject matter as providing an improvement … paragraphs [0036] and [097] and [0128] of the subject application which provides significant details in reducing or eliminating the amount of times a graphic such as for example a spinner is presented to these while simultaneously completing server operations to create an instance such that the service instance creation is completed in a streamline manner that reduces the overall time as at least some of the user configuration tasks are completed while server operation are completed in the background …  the claimed subject matter clearly applies or uses the alleged judicial exception in a meaningful way beyond generally linking the user of the judicial exception to  particular technological environment such that the claim as a whole is more than a drafting effort designed to monopolize the alleged exception .… applicant respectfully submits that the claimed subject matter is patent eligible under 35 U.S.C. 101 and requests that the Examiner rejection be withdrawn …”.

Examiner respectfully disagrees with the Applicant’s arguments.  The Applicant arguments are not persuasive to overcome the pending 35 U.S.C. 101 rejection. The Applicant generically argues a computer completing computer functions to create an output. The claims nor the paragraphs [002] to [004] and [034] to [035],  [0036] and [097] and [0128] of the subject application describe how the claimed subject matter is providing an improvement. The Applicant is encouraged to consider paragraphs such as [0108], [0115]- [0117] to describe the technical improvement. Additionally, the Applicant is encouraged to roll the limitations of claim 2 and claim 3 into the independent claims.  The Examiner points the Applicant to the 2019 Revised PEG Guidance Example 34 and Example 40. The claims 1-20 are rejected under 35 U.S.C. 101, see below.

Claim Rejections under 35 U.S.C. 103
On pages 10 - 12, Applicant traverses,  the cited references do not render obvious the Applicant’s claimed subject matter … Murkherjee simply does not teach anything related to creating a service instance … Murkherjee does not show, teach or suggest a computer-implemented method  as amended by the Applicant. Keith fails to remedy the many deficiencies of Mukherjee … Keith does not show, teach or suggest a computer implements method… as amended in the claims 1, 12 and 20. Applicant submits the pending claims are believed to be in condition for immediate allowance. 

Examiner respectfully disagrees with the Applicant.  The Applicant’s amendments are not sufficient to overcome the 35 U.S.C. 103 rejection. The Applicant’s claims broadly recite a computer -implemented method completing an operation and configuring a service instance, an output (e.g., user session, webpage, electronic store).  Examiner submits, narrowing the independent claims to describe the specific novelty of the invention that is supported by the specification as described in the 35 U.S.C. 101, may necessitate the grounds for a new rejection. The claims 1-20 are rejected under 35 U.S.C. 103, see below.
 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 - 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims (claim 1) recites,  “… receiving a request to create … for a service to be executed …; determining … to complete one or more service configuration tasks in creating …; calculating an estimated time to complete …; determining one or more user configuration tasks to be completed for configuring … based on the estimated time to complete …; and presenting the one or more user configuration tasks to a user for completion while performing …”.  Claims 1, in view of the claim limitations, is directed to the abstract idea of “… receiving a request to create … for a service to be executed …; determining … to complete one or more service configuration tasks in creating …; calculating an estimated time to complete …; determining one or more user configuration tasks to be completed for configuring … based on the estimated time to complete …; and presenting the one or more user configuration tasks to a user for completion while performing . 

Each of these limitations are directed to “… receiving a request to create … for a service …, calculating an estimated time to complete…,, presenting the one or more user configuration tasks to a user for completion, and thus, the claims are directed to commercial interactions (including agreements in the form of contracts; legal obligations advertising, marketing or sales activities or behaviors; business relations) and managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions), and thus, the claims are direct to certain methods of organizing human activity.  Regarding the limitations of calculating an estimated time to complete, the claims are directed to the abstract grouping of mathematical calculations, and thus, the claims are directed to mathematical grouping.  Accordingly, the claims are directed to certain methods of organizing human activity and mathematical concepts, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.

This judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea of “… A computer-implemented method comprising:”, “a service instance”, “on a server”, “one or more server operations …” in claim 1; “The computer-implemented method”, “the one or more server operations”,  “at least one of network traffic, server load” in claim 2;  “the computer-implemented method”,  “an affinity parameter” , “the one or more server operations”, in claim 3; “The computer-implemented method” , “one or more server operations” , “ at least on the affinity parameter”, in claim 4;  “the computer-implemented method”, in claim 5;  “the computer-implemented method”, “the one or more server operations” in claim 6; “the computer-implemented method”,  “the one or more server operations” in claim 7;    “The computer-implemented method”, “at least on one or more in- session metrics” in claim 8;  “the computer-implemented method”,  “a computing device to display”, “the one or more server operations” in claim 9;  “the computer-implemented method”,  “an affinity parameter” , “a computing device to display an interface” , “the one or more server operations”,  in claim 10; “the computer-implemented method”, “an e- commerce platform”, “the service instance”, in claim 11;  “ a system comprising: one or more processors; 45Ref: 560-0023USP1 Shopify: 10186-US-PAT processor-readable storage medium containing processor-executable instructions that, when executed by the one or more processors, are to cause the one or more processors”,  “a service instance”, “on a server”, “ one or more server operations”, in claim 12;  “the system”,  “the one or more server operations”, “at least one of network traffic, server load”, in claim 13; “the system”,  “an affinity parameter” , “the one or more server operations” in claim 14; “the system”, “ the processor-executable instructions, when executed by the one or more processors, are to further cause the one or more processors”,  “one or more server operations”,  “at least on the affinity parameter”, in claim 15;  “the system”,  the affinity parameter”, “ the one or more server operations”, in claim 16;  “the system” , “the one or more server operations”, in claim 17;  “the system”, “the processor-executable instructions, when executed by the one or more processors, are to further cause the one or more processors to” , “an affinity parameter” , “a computing device to display a graphic indicating that the system”,  “the one or more server operations”, in claim 18; “ The system”, “ the processor-executable instructions, when executed by the one or more processors, are to further cause the one or more processors to”,  “an affinity parameter”, “a computing device to display an interface”, “the one or more server operations” in claim 19; “a non-transitory computer-readable medium storing processor-executable instructions that, when executed by one or more processors, are to cause the one or more processors”,  "a service instance for a service to be executed on a server”; “one or more server operations”,  “the one or more server operations”, in claim 20; however, when viewed as an ordered combination, and pursuant to the broadest reasonable interpretation, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea on a computer (i.e. apply it), and thus, are no more than applying the abstract idea with generic computer components, which is not sufficient to integrate an abstract idea into a practical application.  – See MPEP 2106.05 (f)

In addition, these additional elements merely generally link the abstract idea to a field of use, namely a generic computing environment. Generally linking the use of the judicial exception to a particular technological environment or field of use is not indicative of integration into a practical application – See MPEP 2106.05 (h). 

Furthermore, with respect to the creating a service instance…, presenting the one or more configurations …, generating one or more buckets,  creating a shop,  display … a selectable option ...    these elements do not add meaningful limitations to integrate the abstract idea into a practical application because they also perform pre and post-solution data gathering operations, which is insignificant extra-solution activity. Adding insignificant extra-solution activity to the judicial exception is not indicative of integration into a practical application. – See MPEP 2106.05 (g).


 Moreover, aside from the aforementioned additional elements, the remaining elements of dependent claims 2-11 & 13-19 do not integrate into a practical application because these claims merely recite further limitations that provide no more than simply narrowing the recited abstract idea.

In determining whether the claims 1-20 integrates a judicial exception into a practical application, the claims did not reflect the improvement in technology.

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. As noted above, the additional elements beyond the recited abstract idea, as an order combination, are no more than mere instructions to implement the idea using generic computer components (i.e. apply it).  Adding the words “apply it: (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05 (f) 

Further, generally linking the judicial exception to a particular technological environment or field of use   is not sufficient to amount to significantly more than an abstract idea. – See MPEP 2106.05 (h).

Furthermore, with respect to the creating a service instance…, presenting the one or more configurations …, generating one or more buckets,  creating a shop,  display … a selectable option these elements do not add meaningful limitations to integrate the abstract idea into a practical application because they also perform pre and post-solution data gathering operations, which is insignificant extra-solution activity. Adding insignificant extra-solution activity to the judicial exception. See MPEP 2106.05 (g).


Additionally, these recitations as an ordered combination, simply appending  the abstract idea to recitations of generic computer structure that performing generic computer functions that are well-understood, routine, and conventional in the field as individually evinced by Applicant’s specification [040] the facilities described herein may be deployed in part or in whole through a machine that executes computer software, modules, program codes, and/or instructions on one or more processors which may be part of or external to the platform 100. Merchants may utilize the e-commerce platform 100 for managing commerce with customers, such as by implementing an e-commerce experience with customers through an online store 138, through channels 110A-B, through POS devices 152.  Applicant’s specification [041] a customer device 150 (e.g., computer, laptop computer, mobile computing device, and the like), a POS device 152 (e.g., retail device, a kiosk, an automated checkout system, and the like), or any other commerce interface device known in the art., See Applicant’s specification [040]- [044].

Simply appending well-understood routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception are not indicative of an inventive concept (aka “significantly more”) – see MPEP 2106.05(d) and Berkheimer Memo.

Furthermore, as an ordered combination, these elements amount to generic computer components performing repetitive calculations, electronic record keeping, and storing and retrieving information in memory, which, as held by the courts, are well-understood, routine, and conventional. See MPEP 2106.05 (d);  

Moreover, aside from the aforementioned additional elements, the remaining elements of dependent claims 2-11 & 13-19 do not integrate into a practical application because these claims merely recite further limitations that provide no more than simply narrowing the recited abstract idea.

Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Since there are no limitations in these claims that transform the exception into a patent eligible application such that these claims amount to significantly more than the exception itself, claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Mukherjee (US 20190347118 A1) and Keith (US 10,915,906 B2)

Regarding Claim 1,  (Currently Amended)

A computer-implemented method comprising: receiving a request to create a service instance for a service to be executed on a server; 

Mukherjee teaches  … , parameter slotter 382 matches, associates, and/or generates a correspondence or correlation with parameter values to the parameters of the command templates based on the received command, the context of the command and/or the user's sessions (instance), as well as other contextual information. Mukherjee, [068]


determining one or more server operations to complete one or more service configuration tasks in creating the service instance; 

Mukherjee teaches user sessions (instance). (Each service instance is a configuration.) , Mukherjee, [068], [070]


Murkerjee  teaches provided that the digital assistant device has the corresponding application installed thereon, the digital assistant device can retrieve, from the server, a set of determined most relevant action datasets, without additional configuration or interaction by the user, also reducing server load and saving bandwidth by inhibiting extraneous transfer of irrelevant action datasets. , Murkerjee [031]



calculating an estimated…  to complete the one or more server operations; determining one or more user configuration tasks to be completed for configuring the service instance based on the estimated time to complete the one or more server operations in the background;, 

Mukherjee teaches user sessions (instance). (Each service instance is a configuration.) , Mukherjee, [068], [070]; Mukherjee teaches reducing server load and saving bandwidth. Mukherjee [0068] 

(Examiner submits a reduced bandwidth is an operation completed in the background.)

Although highly suggested, Mukherjee does not explicitly teach:

“… time …”

Keith teaches:

“… estimated time to complete the one or more server operations… …”

Keith teaches the retailer network 122 is the entity that controls access to the retailer's resources and services. In some embodiments, the retailer network 122 hosts retailer owned content (such as pricing, financial data, images and product descriptions) and controls and routes traffic and requests for specific permissions to this content. Communications between the service provider web API and the retailer network 122 occur via a two-way communication link 124 that routes traffic from the service provider web API 106 to the retailer network 122. This connection is used when the retailer requires certain control over or access to specific data, such as when the retailer needs to be able to allow or deny certain connections or permissions for security reasons, Keith [column 13 lines 15-25] and Keith teaches  returned request where the delays sub-requests may be sent again, or the entire request may timeout to either reprocess or have a timeout., Keith [column 40 lines 63-68]

Mukherjee teaches describe techniques for effectively searching, modifying, identifying parameter values, and determining features for selecting action datasets for distribution to digital assistant devices based on commands received.  Keith relates to systems and methods for paying and verifying the payment of goods and services for use with mobile devices. It would have been obvious before the effective filing date to combine action datasets that include or correspond to reproducible computing events and associated commands that can be employed to invoke a reproduction of computing events on computing devices having the crowd-sourced digital assistant as taught by Mukherjee,  with  a delayed polling and timed out request as taught by Keith,  to  improve customer service and offer a unique and pleasant shopping experience, Keith [column 1 lines 35-40].


and presenting the one or more user configuration tasks to a user for completion while performing the one or more server operations.  

Mukherjee teaches reducing server load and saving bandwidth. Mukherjee [0068] 



Regarding Claim 2,  (Original)

The computer-implemented method of claim 1, wherein the estimated … to complete the one or more server operations is based on at least one of network traffic, server load or historical data.  

Murkerjee  teaches provided that the digital assistant device has the corresponding application installed thereon, the digital assistant device can retrieve, from the server, a set of determined most relevant action datasets, without additional configuration or interaction by the user, also reducing server load and saving bandwidth by inhibiting extraneous transfer of irrelevant action datasets. , Murkerjee [031]

Murkerjee teaches contextual information based on historical use. Murkerjee [031]


Although highly suggested, Mukherjee does not explicitly teach:

“… time …”

Keith teaches:

“… estimated time to complete the one or more server operations… …”

Keith teaches the retailer network 122 is the entity that controls access to the retailer's resources and services. In some embodiments, the retailer network 122 hosts retailer owned content (such as pricing, financial data, images and product descriptions) and controls and routes traffic and requests for specific permissions to this content. Communications between the service provider web API and the retailer network 122 occur via a two-way communication link 124 that routes traffic from the service provider web API 106 to the retailer network 122. This connection is used when the retailer requires certain control over or access to specific data, such as when the retailer needs to be able to allow or deny certain connections or permissions for security reasons, Keith [column 13 lines 15-25] and Keith teaches  returned request where the delays sub-requests may be sent again, or the entire request may timeout to either reprocess or have a timeout., Keith [column 40 lines 63-68]

Mukherjee teaches describe techniques for effectively searching, modifying, identifying parameter values, and determining features for selecting action datasets for distribution to digital assistant devices based on commands received.  Keith relates to systems and methods for paying and verifying the payment of goods and services for use with mobile devices. It would have been obvious before the effective filing date to combine action datasets that include or correspond to reproducible computing events and associated commands that can be employed to invoke a reproduction of computing events on computing devices having the crowd-sourced digital assistant as taught by Mukherjee,  with  a delayed polling and timed out request as taught by Keith,  to  improve customer service and offer a unique and pleasant shopping experience, Keith [column 1 lines 35-40].



Regarding Claim 3,  (Original)

The computer-implemented method of claim 1, wherein the one or more user configuration tasks are further determined based on an affinity parameter assigned to the one or more user configuration tasks based on the one or more server operations.  

Mukherjee teaches based on a command communicated from a digital assistant device to a digital assistant server, one or more determined most-relevant action datasets or portions thereof can be identified, selected, and communicated to the digital assistant device so that an “action” (e.g., a set of operations or events) can be reproduced by the digital assistant. In some embodiments, a set of relevant (or candidate) action datasets are determined, as well as ranked and/or categorized, based on the parameters that are matched to the relevant action datasets. , Murkerjee [006]



Regarding Claim 4,  (Original)

The computer-implemented method of claim 3, further comprising: generating one or more buckets of user configuration tasks for one or more server operations based at least on the affinity parameter.  

Murkerjee teaches the search component may generate an initial score and/or a corresponding ranking of the set of candidate relevance action datasets (buckets) based on the relevance of the candidate relevant action datasets to the received command. One or more parameters and/or parameter values are slotted, matched, and/or selected for various parameter fields associated with one or more command templates of the candidate relevant action datasets. The parameters may be selected based on the received command and rules, heuristics, or other deep knowledge of the server device., Murkerjee [006]



Regarding Claim 5,  (Original)

The computer-implemented method of claim 4, wherein the user configuration tasks are included in one or more buckets.  

Same as above Murkerjee [006]



Regarding Claim 6,  (Original)

The computer-implemented method of claim 3, wherein the affinity parameter is based on a similarity between the one or more user configuration tasks and the one or more server operations.  

Murkejee teaches one or more parameters and/or parameter values are slotted, matched, and/or selected for various parameter fields associated with one or more command templates of the candidate relevant action datasets. The parameters may be selected based on the received command and rules, heuristics, or other deep knowledge of the server device., Murkerjee [006]

Murkeejee teaches in various embodiments, a set of candidate relevant action datasets are received at a server device (e.g., a digital assistant server) from a client device (e.g., a digital assistant device). Each of the set of candidate relevant action datasets may be based on and/or corresponding to a command received by the client device …. datasets based on the relevance of the candidate relevant action datasets to the received command. One or more parameters and/or parameter values are slotted, matched, and/or selected for various parameter fields associated with one or more command templates of the candidate relevant action datasets. … the command representation is received, the server device can employ a search engine, such as but not limited to searching component 345 of FIG. 3A, to search any number of databases, known or defined parameters, command templates, action datasets, dictionaries, or any other type of data or feature described in the present disclosure, at any time., Murkerjee [033] 

Murkerjee teaches based on a command representation being received, action matching component 230 can determine whether one or more action datasets stored on the digital assistant device 210 include a command template that corresponds to or substantially corresponds (e.g., at least 90% similar) to the received command representation., Murkerjee [048]

Murkerjee teaches the digital assistant device can send the command (or representation) to the server for determination and selection of a set of relevant action datasets, which can then be communicated to the digital assistant device. Provided that the digital assistant device has the corresponding application installed thereon, the digital assistant device can retrieve, from the server, a set of determined most relevant action datasets, without additional configuration or interaction by the user, also reducing server load and saving bandwidth by inhibiting extraneous transfer of irrelevant action datasets., Murkerjee [031]



Regarding Claim 7,  (Original)

The computer-implemented method of claim 1, wherein the one or more user configuration tasks are further determined based on an estimated …. of completion of the one or more user configuration tasks being longer than the estimated …  to complete the one or more server operations.  


Murkerjee teaches the digital assistant device can send the command (or representation) to the server for determination and selection of a set of relevant action datasets, which can then be communicated to the digital assistant device. Provided that the digital assistant device has the corresponding application installed thereon, the digital assistant device can retrieve, from the server, a set of determined most relevant action datasets, without additional configuration or interaction by the user, also reducing server load and saving bandwidth by inhibiting extraneous transfer of irrelevant action datasets. A retrieved set of relevant action datasets can be received from the server for invocation by the digital assistant device. It is further contemplated that if two or more action datasets are determined equally relevant to a received command, each action dataset or reference thereto may be retrieved from the server, , Murkerjee [031]

Although highly suggested, Mukherjee does not explicitly teach:

“… time …”

Keith teaches:

“… estimated time to complete the one or more server operations… …”

Keith teaches the retailer network 122 is the entity that controls access to the retailer's resources and services. In some embodiments, the retailer network 122 hosts retailer owned content (such as pricing, financial data, images and product descriptions) and controls and routes traffic and requests for specific permissions to this content. Communications between the service provider web API and the retailer network 122 occur via a two-way communication link 124 that routes traffic from the service provider web API 106 to the retailer network 122. This connection is used when the retailer requires certain control over or access to specific data, such as when the retailer needs to be able to allow or deny certain connections or permissions for security reasons, Keith [column 13 lines 15-25] and Keith teaches  returned request where the delays sub-requests may be sent again, or the entire request may timeout to either reprocess or have a timeout., Keith [column 40 lines 63-68]

Mukherjee teaches describe techniques for effectively searching, modifying, identifying parameter values, and determining features for selecting action datasets for distribution to digital assistant devices based on commands received.  Keith relates to systems and methods for paying and verifying the payment of goods and services for use with mobile devices. It would have been obvious before the effective filing date to combine action datasets that include or correspond to reproducible computing events and associated commands that can be employed to invoke a reproduction of computing events on computing devices having the crowd-sourced digital assistant as taught by Mukherjee,  with  a delayed polling and timed out request as taught by Keith,  to  improve customer service and offer a unique and pleasant shopping experience, Keith [column 1 lines 35-40].



Regarding Claim 8,  (Original)

The computer-implemented method of claim 7, 

[same as above]

Although highly suggested, Mukherjee does not explicitly teach:

“… wherein the estimated time of completion of the one or more user configuration tasks is determined based at least on one or more in- session metrics…”.  


Keith teaches:

“… wherein the estimated time of completion of the one or more user configuration tasks is determined based at least on one or more in- session metrics.  …”

Keith teaches the retailer network 122 is the entity that controls access to the retailer's resources and services. In some embodiments, the retailer network 122 hosts retailer owned content (such as pricing, financial data, images and product descriptions) and controls and routes traffic and requests for specific permissions to this content. Communications between the service provider web API and the retailer network 122 occur via a two-way communication link 124 that routes traffic from the service provider web API 106 to the retailer network 122. This connection is used when the retailer requires certain control over or access to specific data, such as when the retailer needs to be able to allow or deny certain connections or permissions for security reasons, Keith [column 13 lines 15-25] Keith teaches  returned request where the delays sub-requests may be sent again, or the entire request may timeout to either reprocess or have a timeout., Keith [column 40 lines 63-68]

Mukherjee teaches describe techniques for effectively searching, modifying, identifying parameter values, and determining features for selecting action datasets for distribution to digital assistant devices based on commands received.  Keith relates to systems and methods for paying and verifying the payment of goods and services for use with mobile devices. It would have been obvious before the effective filing date to combine action datasets that include or correspond to reproducible computing events and associated commands that can be employed to invoke a reproduction of computing events on computing devices having the crowd-sourced digital assistant as taught by Mukherjee,  with  a delayed polling and timed out request as taught by Keith,  to  improve customer service and offer a unique and pleasant shopping experience, Keith [column 1 lines 35-40].



Regarding Claim 9,  (Original)

The computer-implemented method of claim 1, further comprising: determining that there are no outstanding user configuration tasks that have an affinity parameter within a threshold; 

Murkerjee teaches provided … from the server, a set of determined most relevant action datasets, without additional configuration (no outstanding) or interaction by the user, also reducing server load and saving bandwidth (within a measure/threshold) by inhibiting extraneous transfer of irrelevant action datasets., Murkerjee [031]

Murkerjee teaches …, a threshold test is applied to the final scores of the candidate relevant action datasets. In still other embodiments, a percentage of the top ranked (or highest scored) candidate relevant action datasets are provided., Murkerjee [090]

and responsive to determining that there are no outstanding user configuration tasks that have the affinity parameter greater than the threshold, causing a computing device to display a graphic indicating that the system is waiting for the one or more server operations to be completed.  

Murkerjee teaches a retrieved set of relevant action datasets can be received from the server for invocation by the digital assistant device. It is further contemplated that if two or more action datasets are determined equally relevant to a received command, each action dataset or reference thereto may be retrieved from the server, and the digital assistant device can provide for display a listing of the determined relevant action datasets for selection and subsequent execution., Murkerjee [031]



Regarding Claim 10,  (Original)

The computer-implemented method of claim 1, further comprising: determining that there are no outstanding user configuration tasks that have an affinity parameter within a threshold; 

Murkerjee [031] and Murkerjee [090]

and responsive to determining that there are no outstanding user configuration tasks that have the affinity parameter greater than the threshold, causing a computing device to display an interface including a selectable option to present one or more user configuration tasks to the user for completion while completing the one or more server operations, the one or more user configuration tasks having the affinity parameter outside of the threshold.  

Murkerjee [031] and Murkerjee [090]

Murkerjee teaches it is further contemplated that if two or more action datasets are determined equally relevant to a received command, each action dataset or reference thereto may be retrieved from the server, and the digital assistant device can provide for display a listing of the determined relevant action datasets for selection and subsequent execution. In other words, if two or more action datasets are determined relevant to the received command, the digital assistant device can request a selection from a user, and receive a selection for a desired action dataset of the two or more determined relevant action datasets. Murkerjee [031]



Regarding Claim 11,  (Original)

The computer-implemented method of claim 1, wherein the service includes an …  and the service instance includes creating a shop on the… .  

Mukherjee teaches the one or more applications 112 includes any application that is executable on the digital assistant device 110, and can include applications installed via an application marketplace, custom applications, web applications, side-loaded applications, applications included in the operating system of the digital assistant device 110, Mukherjee [036]

Although highly suggested, Mukherjee does not explicitly teach:
“… e-commerce platform …”

Keith teaches:
“… e-commerce platform …”

Keith teaches FIG. 1, the consumer 102 is the customer, shopper or other user running the self-payment application on his or her mobile device using the “push notification  to launch the app”, Keith [column 9 lines 6-10], [Figure 1], [Figure 3]


Mukherjee teaches describe techniques for effectively searching, modifying, identifying parameter values, and determining features for selecting action datasets for distribution to digital assistant devices based on commands received.  Keith relates to systems and methods for paying and verifying the payment of goods and services for use with mobile devices. It would have been obvious before the effective filing date to combine action datasets that include or correspond to reproducible computing events and associated commands that can be employed to invoke a reproduction of computing events on computing devices having the crowd-sourced digital assistant as taught by Mukherjee,  with a self-payment app on the consumer's device sends a purchase request by adding items to the virtual shopping cart, as taught by Keith,  to  improve customer service and offer a unique and pleasant shopping experience, Keith [column 1 lines 35-40].

(Examiner submits launching an app is launching an service instance operation on an electronic platform.)


Regarding Claim 12, (Currently Amended)

A system comprising: one or more processors; 45Ref: 560-0023USP1 Shopify: 10186-US-PAT processor-readable storage medium containing processor-executable instructions that, when executed by the one or more processors, are to cause the one or more processors to: receive a request to create a service instance for a service to be executed on a server; determine one or more server operations to complete one or more service configuration tasks in creating the service instance; calculate an estimated time to complete the one or more server operations; determine one or more user configuration tasks to be completed for configuring the service instance based on the estimated time to complete the one or more server operations; and present the one or more user configuration tasks to a user for completion while performing the one or more server operations in the background.
  


These claims are substantially similar to claim 1, and thus, is rejected for the reasons set forth above regarding claim 1. While claim 12 is directed to A system comprising: one or more processors; 45Ref: 560-0023USP1 Shopify: 10186-US-PAT processor-readable storage medium containing processor-executable instructions that, when executed by the one or more processors, are to cause the one or more processors” , “create a service instance for a service to be executed on a serve”,  Mukherjee discloses the system as claimed [034]- [ 042 ], [0126] – [0130], [Figure 1]. 



Regarding Claim 13, (Original)

The system of claim 12, wherein the estimated time to complete the one or more server operations is based on at least one of network traffic, server load or historical data.  

[similar to claim 2]



Regarding Claim 14, (Original)

The system of claim 12, wherein the one or more user configuration tasks are further determined based on an affinity parameter assigned to the one or more user configuration tasks based on the one or more server operations.  

[similar to claim 3]



Regarding Claim 15, (Original)

The system of claim 14, wherein the processor-executable instructions, when executed by the one or more processors, are to further cause the one or more processors to: generating one or more buckets of user configuration tasks for one or more server operations based at least on the affinity parameter.  

[similar to claim 4]


Regarding Claim 16,  (Original)

The system of claim 14, wherein the affinity parameter is based on a similarity between the one or more user configuration tasks and the one or more server operations.  
[similar to claim 6]



Regarding Claim 17,  (Original)

The system of claim 12, wherein the one or more user configuration tasks are further determined based on an estimated time of completion of the one or more user configuration tasks being longer than the estimated time to complete the one or more server operations.  

[similar to claim 7]



Regarding Claim 18,  (Original)

The system of claim 12, wherein the processor-executable instructions, when executed by the one or more processors, are to further cause the one or more processors to: determine that there are no outstanding user configuration tasks that have an affinity parameter within a threshold; and responsive to determining that there are no outstanding user configuration tasks that have the affinity parameter greater than the threshold, cause a computing device to display a graphic indicating that the system is waiting for the one or more server operations to be completed.  

[similar to claim 9]



Regarding Claim 19, (Original)

The system of claim 12, wherein the processor-executable instructions, when executed by the one or more processors, are to further cause the one or more processors to: determine that there are no outstanding user configuration tasks that have an affinity parameter within a threshold; and responsive to determining that there are no outstanding user configuration tasks that have the affinity parameter greater than the threshold, cause a computing device to display an interface including a selectable option to present one or more user configuration tasks to the user for completion while completing the one or more server operations, the one or more user configuration tasks having the affinity parameter outside of the threshold.  

[similar to claim 10]


Regarding Claim 20,  (Currently Amended)

A non-transitory computer-readable medium storing processor-executable instructions that, when executed by one or more processors, are to cause the one or more processors to: receive a request to create a service instance for a service to be executed on a server; determine one or more server operations to complete one or more service configuration tasks in creating the service instance; calculate an estimated time to complete the one or more server operations; determine one or more user configuration tasks to be completed for configuring the service instance based on the estimated time to complete the one or more server operations; and present the one or more user configuration tasks to a user for completion while performing the one or more server operations in the background.

These claims are substantially similar to claim 1, and thus, is rejected for the reasons set forth above regarding claim 1. While claim 20 is directed to A non-transitory computer-readable medium storing processor-executable instructions that, when executed by one or more processors, are to cause the one or more processors”,  “a service instance for a service to be executed on a server” Mukherjee discloses a non-transitory computer-readable medium storing processor-executable instructions as claimed [034]- [ 042 ], [0126] – [0130], [Figure 1]. 


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Porat (US 7,330,826 B1) discloses personalized auctions for buyers and extracting instantaneous comparisons of their products with all other competitive products then-posted on the web by using a sophisticated search engine.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA LABOGIN whose telephone number is (571)272-9149. The examiner can normally be reached Monday -Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571-270- 5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THEA LABOGIN/Examiner, Art Unit 3624                                                                                                                                                                                                        /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624